Case 1:19-cv-24303-DLG Document 1 Entered on FLSD Docket 10/18/2019 Page 1 of 8




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.


 WENDY SCHMELING,
 individually,

                           Plaintiff,

 vs.
 ROYAL CARIBBEAN CRUISES, LTD.,
 a Liberian corporation.

                   Defendant.
 __________________________________/

                              COMPLAINT AND DEMAND FOR JURY TRIAL


         COMES NOW, Plaintiff WENDY SCHMELING, files this Complaint against Defendant

 ROYAL CARIBBEAN CRUISES, LTD., a Liberian corporation with its principal place of

 business in Florida, and alleges:

                                    JURISDICTION, VENUE AND PARTIES

         1.        This is an action for damages in excess of seventy-five thousand ($75,000.00)

 dollars, exclusive of interest and costs.

         2.        Plaintiff, WENDY SCHMELING is a permanent resident of Davenport, FL and is

 sui juris.

         3.        Defendant ROYAL CARIBBEAN is a Liberian corporation with its principal

 place of business in Miami, Miami-Dade County, Florida. For federal jurisdictional purposes, it

 is both a citizen of Liberia and a citizen of Florida.

         4.        This Court has admiralty and maritime jurisdiction pursuant to 28 U.S.C.§ 1333

 as the causes of action asserted are maritime torts. In the operative ticket contract, the Defendant

                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24303-DLG Document 1 Entered on FLSD Docket 10/18/2019 Page 2 of 8



 CASE NO.


 requires fare paying passengers such as the Plaintiff to bring any lawsuit against Defendant

 arising out of injuries or events occurring on the cruise voyage in this federal judicial district,

 rather than in a Florida state court as otherwise permitted by the Saving To Suitor's Clause of 28

 U.S.C. §1333.

         5.        Plaintiff is entitled to a jury trial pursuant to Leslie v. Carnival Corp., 22 So. 3d

 561,562 (Fla. 3d DCA 2008).

         6.        At all material times, the Defendant has had its principal place of business in

 Florida and has conducted ongoing substantial and not isolated business activities in Miami-

 Dade County, Florida, creating continuous and systematic contacts with the State of Florida,

 such as operating maritime cruise vessels for paying passengers, including the Plaintiff, so that in

 personam jurisdiction exists in the United States District Court for the Southern District of

 Florida.

         7.        The Defendant's principal place of business is located in Miami-Dade County

 Florida. Accordingly, venue is proper in this Court.

         8.        Plaintiff has complied with all conditions precedent to bringing this action

 including providing the Defendant a timely written notice of claim as required by the ticket

 contract on January 15, 2019. A copy of the notice of claim, made by certified mail, is attached

 as Exhibit 1. Further, the Defendant has agreed to extend the time provided by the ticket

 contract to file suit.




                                                         2
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24303-DLG Document 1 Entered on FLSD Docket 10/18/2019 Page 3 of 8



 CASE NO.


                          COMMON LIABILITY AND DAMAGE ALLEGATIONS

        9.         At all material times, the Defendant was engaged in the business of operating

 maritime cruise vessels for fare paying passengers and for this purpose operated, among other

 vessels, the M/S "OASIS OF THE SEAS."

        10.        At all material times, the Plaintiff was a fare-paying passenger on board the M/S

 OASIS OF THE SEAS and in that capacity was lawfully present on board the vessel.

        11.        The M/S OASIS OF THE SEAS contains an onboard Zip Line attraction, where

 passengers can zip line from one open air portion of Deck 16 to another.

        12.        Attendants are stationed at both the beginning and end of the Zip Line attraction

 to assist passengers and instruct them on how to use the Zip Line safely.

        13.        On or about November 24, 2018, while the Plaintiff was lawfully on board the

 M/S OASIS OF THE SEAS as a fare paying passenger, she was ziplining on Deck 16 when a

 crewmember improperly instructed her to land in the on a platform that was not sufficiently safe,

 marked as dangerous or was padded. Plaintiff followed these improper directions and landed on

 the platform as instructed. As a result, Plaintiff sustained serious injuries.

        14.        As a direct and proximate result of the Defendant’s instructing the Plaintiff to

 land on the unpadded platform, as opposed to a padded landing zone, the Plaintiff was injured in

 and about her body and extremities, suffered pain therefrom, sustained mental anguish, sustained

 disfigurement, disability, and the inability to lead a normal life. The Plaintiff has lost wages in

 the past and has a future loss of earnings capacity. Furthermore, she incurred medical, hospital,

 and other out of pocket and health care expenses as a result of his injuries. These damages are



                                                         3
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24303-DLG Document 1 Entered on FLSD Docket 10/18/2019 Page 4 of 8



 CASE NO.


 permanent or continuing in their nature and the Plaintiff will continue to sustain and incur these

 damages in the future.

                                     COUNT I – NEGLIGENT OPERATION

        15.        The Plaintiff adopts, realleges and incorporates by reference all allegations in

 Paragraphs 1 through 14 above and in addition alleges the following matters.

        16.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, which included the

 duty to take reasonable steps to operate the Zip Line attraction in a reasonably safe manner.

        17.        At all material times, the attending crewmembers operating the Zip Line attraction

 either actually knew or in the exercise of reasonable care should have known, through

 knowledge of applicable industry standards, prior incidents, or otherwise, that the platform

 Plaintiff was instructed to land on was dangerous and or hazardous due to it not being

 sufficiently padded or marked as unsafe, and therefore they should have instructed passengers

 such as the Plaintiff to only land in the padded landing zone instead.

        18.        Notwithstanding the Defendant’s actual or constructive knowledge of the

 hazardous and dangerous condition referred to above, the Defendant, through its attending

 crewmembers operating the Zip Line, instructed the Plaintiff to land on a dangerous platform and

 was therefore negligent in operating the Zip Line.                  Since the negligence was operational

 negligence by crewmembers acting in furtherance of the vessel's business, operation of the Zip

 Line attraction, the Defendant is vicariously liable for the negligence of its crewmembers

 operating the Zip Line.



                                                         4
                    GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
              Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                            www.injuryattorneyfla.com
Case 1:19-cv-24303-DLG Document 1 Entered on FLSD Docket 10/18/2019 Page 5 of 8



 CASE NO.


          19.        As a direct and proximate cause of the Defendant’s negligence as described

 above, the Plaintiff has sustained and continues to sustain the damages described in paragraph 14

 above.

          WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.

                                      COUNT II – FAILURE TO WARN

          20.        The Plaintiff adopts, realleges and incorporates by reference all allegations in

 Paragraphs 1 through 14 above and in addition alleges the following matters.

          21.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, which included the

 duty to take reasonable steps to warn passengers of dangerous conditions of which it knew and or

 should have known.

          22.        At all material times, the attending crewmembers operating the Zip Line attraction

 either actually knew or in the exercise of reasonable care should have known, through

 knowledge training and experience, applicable industry standards, prior incidents, or otherwise,

 that landing on the platform where Plaintiff was instructed to land was dangerous and or

 hazardous to passengers such as the Plaintiff landing on it.

          23.        Notwithstanding the Defendant’s actual or constructive knowledge of the

 hazardous and dangerous condition referred to above, the Defendant, through its attending

 crewmembers operating the Zip Line, failed to warn the Plaintiff of the dangers posed by landing

 on the platform that was not sufficiently padded, marked as dangerous, or that it was in fact

 dangerous, unsafe and was therefore negligent. Since the negligence was negligence of the

                                                           5
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:19-cv-24303-DLG Document 1 Entered on FLSD Docket 10/18/2019 Page 6 of 8



 CASE NO.


 Defendant's crewmembers in the furtherance of the vessel's business, operation of the Zip Line

 attraction, the Defendant is vicariously liable for its crewmembers' negligence in failing to warn

 the Plaintiff as described above.

          24.        As a direct and proximate cause of the Defendant’s negligence as described

 above, the Plaintiff sustained and continues to sustain the damages described in paragraph 14

 above.

          WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.

                                   COUNT III – NEGLIGENT TRAINING

          25.        The Plaintiff adopts, realleges and incorporates by reference all allegations in

 Paragraphs 1 through 14 above and in addition alleges the following matters.

          26.        At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, which included the

 duty to take reasonable steps adequately to train and instruct the crewmembers staffing the Zip

 Line attraction in order to ensure its safe operation by crewmembers and its safe usage by

 passengers including the Plaintiff.

          27.        At all material times, the Defendant either actually knew or in the exercise of

 reasonable care should have known, through knowledge, training or experiences, knowledge of

 applicable industry standards, prior incidents, or otherwise, that landing on the platform was

 dangerous and or hazardous to passengers such as the Plaintiff.

          28.        Notwithstanding the Defendant’s actual or constructive knowledge of the

 hazardous and dangerous condition referred to above, the Defendant failed properly to train its

                                                           6
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:19-cv-24303-DLG Document 1 Entered on FLSD Docket 10/18/2019 Page 7 of 8



 CASE NO.


 crewmembers who were operating the Zip Line attraction regarding the dangers posed by the

 platform due to it not being sufficiently padded, marked as dangerous, or safe, described above,

 and therefore of the necessity of instructing passengers to land on the padded landing zone

 instead of the concrete platform, and was thereby negligent. This negligence on the part of the

 Defendant was direct negligence, since it involved negligence in training and instructing the

 crewmembers operating the Zip Line.

          29.        As a result of the Defendant's negligent failure to train or instruct its

 crewmembers as specified above, the crewmembers operating the Zip Line attraction were not

 aware of the need to instruct passengers to only land in a designated padded landing area and

 therefore failed to instruct the Plaintiff to land on the padded landing area, thereby causing her to

 land in the concrete area and sustain serious injuries.

          30.        As a direct and proximate cause of the Defendant’s negligence as described

 above, the Plaintiff sustained and continues to sustain the damages described in paragraph 14

 above.

          WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.



                                             DEMAND FOR JURY TRIAL

          The Plaintiff hereby demands trial by jury of all issues so triable as of right.

          Executed, this 18th day of October, 2019.




                                                           7
                      GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
                Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                              www.injuryattorneyfla.com
Case 1:19-cv-24303-DLG Document 1 Entered on FLSD Docket 10/18/2019 Page 8 of 8



 CASE NO.


                                                    Respectfully submitted,

                                                    /s/PHILIP M. GERSON
                                                    PHILIP M. GERSON
                                                    Florida Bar No. 127290
                                                    pgerson@gslawusa.com
                                                    NICHOLAS I. GERSON
                                                    Florida Bar No. 0020899
                                                    ngerson@gslawusa.com
                                                    EDWARD S. SCHWARTZ
                                                    Florida Bar No. 346721
                                                    eschwartz@gslawusa.com
                                                    DAVID L. MARKEL
                                                    Florida Bar No. 78306
                                                    dmarkel@gslawusa.com
                                                    RAUL GABRIEL DELGADO II
                                                    Florida Bar No. 094004
                                                    rdelgado@gslawusa.com
                                                    GERSON & SCHWARTZ, P.A.
                                                    Attorneys for Plaintiff
                                                    1980 Coral Way
                                                    Miami, FL 33145-2624
                                                    Telephone:     (305) 371-6000
                                                    Facsimile:     (305) 371-5749




                                                       8
                  GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
            Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                          www.injuryattorneyfla.com
